DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/605,202, filed on 14 October, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 14 October, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 2 July, 2020 and 18 May, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 6-7 and 18-19 which recite ‘gradually decrease’ for which the specification does not provide a standard for measuring ‘gradually’.  Examiner also notes Applicant drawings are exaggerated for clarity and thus no standard is embodied in the drawings.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0061910 (Cai).

    PNG
    media_image1.png
    497
    750
    media_image1.png
    Greyscale
Regarding claim 1, Cai discloses a display panel, comprising: 

    PNG
    media_image2.png
    564
    569
    media_image2.png
    Greyscale
a flexible substrate, 10 [0043], having a display area, AA [0036], and a non-display area, NA [0036]; 
a dam structure, 50/51/52 [0042], located in the non-display area, as shown, and disposed around the display area, as shown in Figure 16; 
one or more grooves, 80 [0041], disposed on the non-display area, as shown, between the display area, AA, and the dam structure, 50/51; and 

    PNG
    media_image3.png
    512
    593
    media_image3.png
    Greyscale
an organic encapsulation layer, 40 [0058], covering the display area, as shown, at least a portion of the non- display area, as shown, and the one or more grooves, as shown.
Regarding claim 2 which depends upon claim 1, Cai teaches the one or more grooves include a plurality of grooves, e.g. 81 and 82, where each groove of the plurality of grooves are spaced apart from each adjacent groove of the plurality of grooves, as shown in Figure 13.
Regarding claim 9 which depends upon claim 1, Cai teaches a width of an opening of each groove of the one or more grooves is greater than a width of a bottom of said groove, as shown in Figures 13 and 14.
Regarding claim 10 which depends upon claim 1, Cai teaches the one or more grooves include one or both of a discontinuous groove and a non-interrupted groove in Figure 16.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and U.S. 2018/0166507 (Hwang).
claim 11 and referring to the discussion above, Cai teaches a display device comprising a display panel comprising; 
a flexible substrate, 10 [0043], having a display area, AA [0036], and a non-display area, NA [0036]; 
a dam structure, 50/51/52 [0042], located in the non-display area, as shown, and disposed around the display area, as shown in Figure 16; 
one or more grooves, 80 [0041], disposed on the non-display area, as shown, between the display area, AA, and the dam structure, 50/51; and 

    PNG
    media_image4.png
    683
    531
    media_image4.png
    Greyscale
an organic encapsulation layer, 40 [0058], covering the display area, as shown, at least a portion of the non- display area, as shown, and the one or more grooves, as shown.
Cai does not teach a transparent cover; wherein the transparent cover is in face-sharing contact with the display panel.
Hwang is directed to display devices using flexible substrates.  Hwang teaches a display device, comprising: 
a flexible substrate, 380 [0065], having a display area, SP [0066], and a non-display area, e.g. EA3 [0175]; 
an organic encapsulation layer, 330/330b [0063, 84], covering the display area, as shown, at least a portion of the non-display area, as shown,; and 
a transparent cover e.g. 500 [0056] / 370 [0107] / 350 [0097]; 

    PNG
    media_image5.png
    453
    654
    media_image5.png
    Greyscale
wherein the transparent cover is in face-sharing contact with the display panel, 300, as shown.
Taken as a whole, the prior art is directed to display devices.  Hwang teaches the use of a transparent cover facilitates the integration of touch sensors and polarizers into the display device and the resulting product is useful for mobile phones [0269].  An artisan would find it desirable to configure a display with polarizers and touch sensors for the mobile phone market since it is a large and growing market for displays.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 11 comprising a transparent cover; wherein the transparent cover is in face-sharing contact with the display panel as taught by Hwang, to provide a device with increased functionality, as taught by Hwang to service the mobile phone market, as taught by Hwang and because the combination of familiar elements according to known methods is likely to be obvious KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 11, Hwang teaches the transparent cover comprises a transparent substrate, a polarizer 370 [0107], and a touch line 350/355 [0170], where the polarizer and the touch line are disposed on the transparent substrate, as shown; and a side of the transparent substrate on which the polarizer and the touch line are disposed is in face-sharing contact with the display panel, as shown.
Regarding claim 13 which depends upon claim 11, Hwang teaches the transparent cover comprises a transparent substrate, 500 [0113], where a polarizer is disposed on the transparent substrate, as shown; the display panel further comprises a touch line, 350/355 [0170], disposed on the organic encapsulation layer; and a side of the transparent substrate on which the polarizer is disposed is in face-sharing contact with the display panel, as shown.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Hwang.
Regarding claim 14 Cai discloses a method of manufacturing a display panel, the method comprising: 
forming a flexible substrate, the flexible substrate having a display area and a non-display area; 
forming a dam structure in the non-display area and around the display area; 
forming one or more grooves on the non-display area between the display area and the dam structure; 
forming an organic encapsulation layer on the flexible substrate; and  
wherein the organic encapsulation layer covers the display area, at least a portion of the non-display area, and the one or more grooves.
Cai does not explicitly teach forming a flexible substrate on a rigid substrate and peeling off the rigid substrate.
Hwang is directed to methods of forming flexible displays.  Hwang teaches forming a flexible substrate, 310 [0064], on a rigid substrate, e.g. carrier, the flexible substrate having a display area, SP [0066, 83], and non-display area EA3 [0175] and peeling off the rigid substrate [0064], i.e. releasing the flexible substrate from the carrier.
Taken as a whole, the prior art is directed to methods of manufacturing flexible displays.  Hwang teaches that suitable method of forming a flexible display includes forming a flexible substrate on a carrier and subsequently removing the carrier.  An artisan would recognize that a rigid carrier improves the handling capability of the display device throughout the manufacturing process making the device manufacture easier and more predictable.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 14 comprising forming a flexible substrate on a rigid substrate and peeling off the rigid substrate to improve the manufacturability of the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).method and because
claim 20 which depends upon claim 14, Cai teaches the one or more grooves include one or both of a discontinuous groove and a non-interrupted groove; and a width of an opening of each groove of the one or more grooves is greater than a width of a bottom of said groove.
Allowable Subject Matter
Claims 3-8 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art does not teach the device of claim 2 further wherein the one or more first grooves are located between the display area and an edge of the flat layer.
Claims 4-8 depend directly or indirectly upon claim 3 and are allowable on that basis.
Regarding claim 15, the prior art fails to disclose the method of claim 14 wherein the one or more first grooves are located between the display area and an edge of the flat layer.
Claims 16-19 depend directly or indirectly on claim 15 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893